DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
	Applicant’s amendments have obviated the previously noted claim objections.

Claim Rejections - 35 USC § 112
Applicant’s amendments have obviated the previously noted rejections under 35 USC § 112


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (US 2012/0220949 A1, cited previously and hereinafter 'Davies').
As to claim 1, Davies discloses a priming assembly for a drug delivery device (see embodiment of Fig. 4) comprising: a hub (7; annotated in Fig. 3); a base (16) connected to the hub (when housing 10 is connected to 7; base 16 is contained between them and therefore coupled to 7) and rotatable relative to the hub (16 is part of module 4 which attaches to 7 by rotation – see para 0062, 0068) between a first position (position of 16 seen in Fig. 4 before penetration of septa 6a and 6b) and a second position (position where septa 6a and 6b are both pierced), the base defining a passageway (cavity 33); a cap (housing 10) defining an interior chamber (chamber within outer cylindrical wall of 10) and a passageway (lower cavity 34) in fluid communication with the interior chamber (Fig. 4); and a needle (5) connected to the hub (needle 5 attached to base 16 which is connected to hub) and positioned within the interior chamber of the cap (Fig. 4), wherein the passageway of the base is in fluid communication with the passageway of the cap when the base is in the first position (see Fig. 4, para 0074, bypass channel 19 allows fluid communication between 33 and 34), and wherein the passageway of the base is isolated from the passageway of the cap when the base is in the second position (when septa 6a & 6b are both pierced, fluid does not travel within 33 and 34).

As to claim 3, Davies discloses the assembly of claim 1, wherein the cap includes a closed first end (end that holds needle 3) and an open second end (proximal end that has attachments 8; see Fig. 2), the open second end secured to the hub (see para 0062, Fig. 4).
As to claim 7, Davies discloses the assembly of claim 1, further comprising a priming fluid tube (bypass channel 19) in fluid communication with the passageway of the base (Fig. 4, para 0074).
As to claim 8, Davies discloses the assembly of claim 7, further comprising a delivery tube (22) connected to the hub and in fluid communication with the needle (see Figs. 4-7, para 0064).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Anex et al. (US 2007/0224055 A1, hereinafter 'Anex').
As to claim 2, Davies teaches the assembly of claim 1 as described above, but is silent to wherein the cap (10) and the base (16) form a sealed interface between the cap and the base.
Anex teaches use of seals 42 that are used to seal a moveable pump element 40 within a housing 15 (see Fig. 1, para 0017).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Davies in view of Anex and include seals on an outer portion of the base 16 of Davies such that the cap and the base form a sealed interface between the cap and the base. One would have been motivated to do so as a means to prevent any unwanted leakage of fluid (see Fig. 1, para 0017 of Anex).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Hollister (US 5,232,454, cited previously).
As to claim 4, Davies discloses the assembly of claim 3 as described above. Davies is silent to wherein the cap comprises an elastomeric material.
Hollister teaches a cap (safety needle adapter shown in Figs. 1A-4 which includes base 2 and housing 14) comprising and elastomeric material (37).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cap of Davies to include a housing (similar to housing 14 of Hollister) connected by a hinge, the housing comprising an elastomeric material for the purpose of protecting a tip of the needle when not being used (see Figs. 1A-4, paragraph beginning line 29 col. 6 of Hollister).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 5, as noted in the previous office action, while Davies, believed to be the closest prior art, discloses the assembly of claim 3 as described above, Davies is silent to wherein the cap is configured to deform from a first position where an end of the needle is positioned within the cap and a second position where the end of the needle is positioned outside of the cap in combination with the limitations of claim 3.
As to claim 6, as noted in the previous office action, while Davies discloses the assembly of claim 1 as described above, Davies is silent to wherein one of the hub and the base defines a slot and the other of the hub and the base comprises a projection received within the slot, the slot having a first end and a second end, and wherein, when the projection is at the first end of the slot, the base is in the first position, and, when the projection is at the second end of the slot, the base is in the second position in combination with the limitations of claim 1.

As to claim 9, Davies discloses a drug delivery device (device seen in Figs. 1 & 4) comprising: a housing (7); a cartridge (11) received within the housing (Fig. 4), the cartridge configured to receive a medicament (para 0064); a drive assembly received with the housing and configured to engage the cartridge and dispense medicament from the cartridge (see para 0065); a needle actuator assembly received within the housing, the needle actuator assembly comprising a patient needle (3) configured to pierce a user's skin (see Fig. 4, para 0064); and  a priming system comprising: a cartridge priming assembly comprising a first hub (distal portion of 7 that is seen in Fig. 4), a first base (16) connected to the first hub (when housing 10 is connected to 7; base 16 is contained between them and therefore coupled to 7) and moveable relative to the first hub between a first position (position of 16 seen in Fig. 4 before penetration of septa 6a and 6b) and a second position (position where septa 6a and 6b are both pierced), a first cap (10) defining a first interior chamber (interior hollow portion of 10 within outer cylindrical wall) and a first cap passageway (34) in fluid communication with the first cap interior chamber (Fig. 4), and a first needle (5) connected to the first hub and positioned within the first cap interior chamber of the first cap (Fig. 4), the first base defining a first base passageway (19 – see para 0074, Fig. 4), wherein the first cap passageway of the first base of the cartridge priming assembly is in fluid communication with the passageway of the first cap of the cartridge priming assembly when the first base is in the first position (see Fig. 4, para 0074, bypass channel 19 allows fluid communication between 33 and 34), and wherein the first cap passageway of the first base of the cartridge priming assembly is isolated from the first cap passageway of the first cap when the first base is in the second position (when septa 6a & 6b are both pierced, fluid does not travel through 33 and 34).
However Davies is silent to a needle actuator priming assembly comprising a second hub, a second base connected to the second hub and moveable relative to the second hub between a first position and a second position, a second cap defining an a second cap interior chamber and a second cap passageway in fluid communication with the second cap interior chamber, and a second needle connected to the second hub and positioned within the second cap interior chamber of the second cap, the second base defining a second base passageway, as well as a delivery tube in fluid communication with the first hub of the cartridge priming assembly and the second hub of the needle actuator priming assembly. No reference was found that would have made it obvious to modify Davies to include these limitations. 
Claims 10-17 depend from claim 9.

Response to Arguments
Applicant’s arguments submitted 1/29/21 have been considered. 
With regard to applicant’s arguments concerning the first rejection of claim 1 under 35 USC 102 (i.e. the first interpretation of Davies) from the previous office action, these arguments (pages 8-10 of Remarks) are not persuasive. The applicant pointed to paragraph [0068] of Davies which teaches “During use or attachment of the medicated module to a multi-use drug delivery device, such as the one shown in FIG. 1, the primary needle 5 pierces a septum of cartridge 11 contained in device 7.  This attachment causes the retention cap 16 to move distally a predetermined axial displacement so that the retention cap 16 bears against the cartridge causing the retention features 15a and 15b to be overcome and the primary needle to pierce the top membrane 6a of capsule 31.  Once the top of the capsule bears against the retention cap, the retention features holding the capsule in the medicated module 4 are overcome and the capsule moves axially downward.  Axial movement of capsule 31 causes the proximal end of output needle 3 to pierce lower membrane 6b of capsule 31” and therefore argues that Davies fails to teach or suggest a system wherein the rotation of the base relative to the hub enables the fluid passageway between the base and the cap to be opened or closed. However, it appears from Davies that what allows the retention cap 16 to move axially is a rotation of the module 4 relative to device 7. This is because it is disclosed by Davies that “[a]ny known attachment means can be used to attach the medicated module to the chosen drug delivery device, including all types of permanent and removable connection means, such as threads, snap locks, snap fits, luer locks, bayonet, snap rings, keyed slots, and combinations of such connections.  FIGS. 2-4 illustrate the attachment means 8 as screw threads that would engage threads 9 of the distal end 32 of drug delivery device 7” (para 0063, emphasis added). The retention cap 16 (which was interpreted as the claimed base) is part of the module 4 and is located within the housing 10 (see Figs. 2-4). It appears then that rotation of the module 4 relative to the device 7 (and thus rotation of 16 relative to 7) is what causes the axial movement of the cap 16 relative to device 7. Therefore it can be said that the base is base connected to the hub and rotatable relative to the hub between a first position and a second position in a manner that reads on the claim.
With regard to applicant’s arguments concerning the second rejection of claim 1 under 35 USC 103 (i.e. the second interpretation of Davies) from the previous office action as it pertains to rotation between the base and the hub, these arguments (page 10 of Remarks) are persuasive as Davies appears silent to any rotation between the capsule 31 and the retention cap 16. This interpretation of Davies is no longer being used.
With regard to applicant’s arguments concerning the Examiner’s interpretation of the cavity 33 of Davies to be equivalent to the claimed “passageway” of the base and the cavity 34 to be equivalent to the claimed “passageway” of the cap in fluid communication with the interior chamber, these arguments are not persuasive. The examiner is of the opinion that both the cavity 33 and the cavity 34 fit applicant’s definition of “a narrowed space which connects one place to another” at least in the following sense. The cavity 33 connects an end of the needle 5 to the bypass channel 19 and cavity 34 connects an end of the needle 3 to bypass channel 19 (see Fig. 4, para 0074 of Davies).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783